IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 September 2020 Term

                               _____________________                     FILED
                                                                     November 6, 2020
                                    No. 19-0142                          released at 3:00 p.m.
                               _____________________                 EDYTHE NASH GAISER, CLERK
                                                                     SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA

                          STATE OF WEST VIRGINIA,
                           Plaintiff Below, Respondent

                                           v.

                               MARK A. WILSON, JR.,
                              Defendant Below, Petitioner

       ___________________________________________________________

                  Appeal from the Circuit Court of Harrison County
                         Honorable James A. Matish, Judge
                           Criminal Action No. 18-F-241

                               AFFIRMED
       __________________________________________________________



                              Submitted: September 2, 2020
                                Filed: November 6, 2020

Justin M. Collin, Esq.                                  Patrick Morrisey, Esq.
Appellate Advocacy Division                             Attorney General
Public Defender Services                                Holly M. Flanigan, Esq.
Charleston, West Virginia                               Assistant Attorney General
                                                        Charleston, West Virginia




JUSTICE WORKMAN delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT



              1.      “Whether facts are sufficient to justify the delivery of a particular

instruction is reviewed by this Court under an abuse of discretion standard. In criminal

cases where a conviction results, the evidence and any reasonable inferences are considered

in the light most favorable to the prosecution.” Syl. Pt. 12, State v. Derr, 192 W. Va. 165,

451 S.E.2d 731 (1994).



              2.      “A trial court’s refusal to give a requested instruction is reversible

error only if: (1) the instruction is a correct statement of the law; (2) it is not substantially

covered in the charge actually given to the jury; and (3) it concerns an important point in

the trial so that the failure to give it seriously impairs a defendant’s ability to effectively

present a given defense.” Syl. Pt. 11, State v. Derr, 192 W. Va. 165, 451 S.E.2d 731 (1994).



              3.      “‘“The plain error doctrine of W. Va. R Crim. P. 52(b), whereby the

court may take notice of plain errors or defects affecting substantial rights although they

were not brought to the attention of the court, is to be used sparingly and only in those

circumstances in which a miscarriage of justice would otherwise result.” Syllabus Point 2,

State v. Hatala, 176 W. Va. 435, 345 S.E.2d 310 (1986).’ Syl. Pt. 4, State v. Grubbs, 178

W. Va. 811, 364 S.E.2d 824 (1987).” Syl. Pt. 3, State ex rel. Games-Neely v. Yoder, 237

W. Va. 301, 787 S.E.2d 572 (2016).



                                                i
               4.     “‘To trigger application of the ‘plain error’ doctrine, there must be (1)

an error; (2) that is plain; (3) that affects substantial rights; and (4) seriously affects the

fairness, integrity, or public reputation of the judicial proceeding.’ Syl. Pt. 7, State v. Miller,

194 W. Va. 3, 459 S.E.2d 114 (1995).” Syl. Pt. 4, State ex rel. Games-Neely v. Yoder, 237

W. Va. 301, 787 S.E.2d 572 (2016).



               5.     “‘“The test of determining whether a particular offense is a lesser

included offense is that the lesser offense must be such that it is impossible to commit the

greater offense without first having committed the lesser offense. An offense is not a lesser

included offense if it requires the inclusion of an element not required in the greater

offense.” Syl. Pt. 1, State v. Louk, 169 W. Va. 24, 285 S.E.2d 432 (1981), overruled on

other grounds by State v. Jenkins, 191 W. Va. 87, 443 S.E.2d 244 (1994).’ Syllabus Point

4, State v. Wilkerson, 230 W. Va. 366, 738 S.E.2d 32 (2013).” Syl. Pt. 5, State v. Bland,

239 W. Va. 463, 801 S.E.2d 478 (2017).



               6.     “Where there is no evidentiary dispute or insufficiency on the

elements of the greater offense which are different from the elements of the lesser included

offense, then the defendant is not entitled to a lesser included offense instruction.” Syl. Pt.

2, State v. Neider, 170 W. Va. 662, 295 S.E.2d 902 (1982).




                                                ii
            7.       The misdemeanor offense set forth in West Virginia Code § 61-5-17(e)

(2014) is a lesser included offense of the felony offense set forth in West Virginia Code §

61-5-17(f) (2014).




                                            iii
WORKMAN, Justice:



       Following his conviction in the Circuit Court of Harrison County, West Virginia,

on a felony charge of fleeing from a law enforcement officer in a vehicle, while operating

said vehicle “in a manner showing a reckless indifference to the safety of others[,]” West

Virginia Code § 61-5-17(f) (2014), 1 petitioner Mark A. Wilson, Jr. (“Petitioner”) seeks

reversal based on two alleged errors: the trial court’s giving of an instruction that evidence

of flight may be considered by the jury, along with other facts and circumstances, to show

consciousness of guilt; and the court’s failure to instruct the jury on a lesser included

offense of fleeing in a vehicle but without reckless indifference, West Virginia Code § 61-

5-17(e) (2014). 2



               After careful consideration of the parties’ briefs and oral arguments, the

appendix record, and the applicable law, we reject Petitioner’s arguments and affirm his

conviction.




       1
        Although portions of West Virginia Code § 61-5-17 have recently been amended,
see Acts 2019, c. 73, and Acts 2020, c. 82, subsection (f) remains unchanged.
       2
           See supra note 1; subsection (e) of the statute also remains unchanged.
                                               1
                            I. Facts and Procedural Background

               On October 8, 2017, Trooper R.W. Jones observed Petitioner driving a pickup

truck south on I-79, just north of the 125 mile marker, in Harrison County, West Virginia.

Noting that the vehicle had a Department of Highways (“DOH”) license plate, which

Trooper Jones considered to be “very odd” in light of the vehicle’s age and appearance, 3

he pulled alongside the truck, whereupon Petitioner pulled the hood of his sweatshirt over

his head. Trooper Jones dropped back and ran the vehicle’s plates through Dispatch, which

reported that there was no record of them. 4 At this point, Trooper Jones activated his lights

to stop the truck.



               Rather than stop, Petitioner exited the interstate, turned at a stop sign, and

took off at high speed going north on Route 73, whereupon the trooper activated his siren

and dash camera and gave chase. The entire twenty minute pursuit was captured on the

dash camera, see text infra, and showed Petitioner driving seventy miles an hour on roads

with speed limits of forty-five or fifty-five; making sudden turns onto different roads, and

then back around again, in an obvious attempt to evade pursuit; driving left of center on

multiple occasions; passing in blind turns; almost colliding head-first with a street sweeper;

“blowing through” stop signs; careening “[t]hrough multiple fences and over – through a



       3
        Petitioner’s vehicle was old and multicolored, whereas DOH vehicles, Trooper
Jones explained to the jury, are usually no more than a few years old and almost always
white with a state seal emblazoned on the side.
       4
           At trial, Trooper Jones testified that the plates had expired in 1991.
                                                2
ridge, through a creek, over a creek”; driving through yards; and blasting through fences

and gates. Multiple law enforcement officers were involved in the pursuit by the time of

its inglorious end: after multiple attempts to evade his pursuers, Petitioner finally rammed

through a wire fence, drove down into a ravine and back up into a field (thankfully missing

some horses), abandoned his vehicle, and escaped on foot, dropping his wallet,

identification, and mail as he fled.



              Petitioner apparently decided that his best course of action was to part forever

with the badly damaged and now-abandoned truck. Accordingly, several days after the

chase, he reported to the State Police Detachment in Fairmont to remove the vehicle from

the sex offender registry. 5 The trooper who was updating the registry recognized the

vehicle as the truck which had been involved in the earlier pursuit; accordingly, he

contacted Trooper Jones, who came to the Detachment and attempted to interview

Petitioner.   Although Petitioner declined to be interviewed, he made a number of

incriminating statements as Trooper Jones escorted him from the Detachment: he asked

whether everything would go away if his father paid for any damages, and he informed

Trooper Jones that the DOH plate on the truck was not stolen, but rather had been found




       5
          Petitioner was a registered sex offender who had previously been convicted on
four felony counts of sexual abuse by a parent, guardian, custodian, or person in a position
of trust to a child, West Virginia Code § 61-8D-5 (2020).
                                              3
on a vehicle parked behind his father’s house. 6 While Petitioner was at the Detachment,

Trooper Jones observed that he had a black eye and was “covered from head to toe, hands,

face and everything with scratches and scrapes as though he just ran through the woods or

some briars.” The significance of this observation became apparent at trial, when the

trooper testified that the field in which Petitioner had abandoned his truck was covered in

brush and briars.



             On September 5, 2018, Petitioner was indicted on three charges: fleeing from

law enforcement in a vehicle, with reckless indifference to the safety of others; felony

destruction of property; and misdemeanor destruction of property. Prior to trial, the circuit

court dismissed both destruction of property charges without prejudice.



             At trial, which was held on November 13, 2018, Petitioner’s strategy was to

admit the flight in a vehicle but dispute that he had reckless indifference to the safety of

others. In this regard, defense counsel told the jury in opening statement that on the dash

camera video, “there are instances where you can see Mr. Wilson uses his blinker, slows

down when there’s traffic coming in the other direction. He’s putting himself in danger,

not others. He moves off well-traveled roads, down one-lane roads.” (Emphasis added.)

In his cross-examination of Trooper Jones, the only witness at trial, counsel established



       6
         During pre-trial proceedings, the circuit court denied Petitioner’s motion to
suppress these statements, finding that the utterances had been voluntarily made. Petitioner
has not challenged this ruling on appeal.
                                             4
that Petitioner exited the interstate almost immediately after the chase began; that there was

only light traffic on the roads during the chase; that Petitioner attempted to, and did,

manage to avoid a collision with the street sweeper; and that the chase had been authorized

by Dispatch because conditions at the time – light traffic, no inclement weather, no

untoward road conditions – presented minimal danger to Petitioner, the trooper, and the

public. Finally, in closing argument defense counsel drove his point home: “Was he driving

recklessly? Yes. Was he driving with a reckless indifference? No.”



             Prior to submission of the case to the jury, the circuit court held a charge

conference to consider the parties’ proposed instructions. Of relevance to the instant

appeal, the court gave State’s Instruction No. 6, dealing with “evidence of flight,” and

refused to give an instruction on the lesser included offense of fleeing in a vehicle but

without reckless indifference. The circumstances surrounding the court’s rulings will be

set out in detail, infra, in our analysis of the issues raised by Petitioner. Having been

charged by the court and having heard the argument of counsel, the jury withdrew to

deliberate, and soon thereafter returned a verdict of guilty.



             On January 19, 2019, Petitioner was sentenced to an indeterminate term of

one to five years in prison, with credit for fifty-nine days of time served, fined $1,000.00

plus the costs of the proceedings, and ordered to pay restitution for the property damage

resulting from his wild ride. This appeal followed.



                                              5
                                   II. Standard of Review

              Petitioner raises two issues in this case, both having to do with the circuit

court’s charge to the jury. First, Petitioner contends that the court’s giving of a flight

instruction was erroneous and prejudicial; second, he contends that the court’s failure to

instruct the jury on a lesser included offense was likewise erroneous and prejudicial. With

respect to the first issue, our standard of review was established in Syl. Pt. 12, State v. Derr,

192 W. Va. 165, 451 S.E.2d 731 (1994): “Whether facts are sufficient to justify the delivery

of a particular instruction is reviewed by this Court under an abuse of discretion standard.

In criminal cases where a conviction results, the evidence and any reasonable inferences

are considered in the light most favorable to the prosecution.”



              With respect to the second issue, our standard of review would ordinarily be

that set forth in syllabus point 11 of Derr:

                     A trial court’s refusal to give a requested instruction is
              reversible error only if: (1) the instruction is a correct statement
              of the law; (2) it is not substantially covered in the charge
              actually given to the jury; and (3) it concerns an important
              point in the trial so that the failure to give it seriously impairs
              a defendant's ability to effectively present a given defense.

Id. at 168, 451 S.E.2d at 734. Here, however, because the issue was not properly preserved

for appellate review pursuant to Rule 30 of the West Virginia Rules of Criminal




                                               6
Procedure, 7 we review the matter under the plain error doctrine. In this regard, we have

held that

                “‘“[t]he plain error doctrine of W. Va. R Crim. P. 52(b), 8
                whereby the court may take notice of plain errors or defects
                affecting substantial rights although they were not brought to
                the attention of the court, is to be used sparingly and only in
                those circumstances in which a miscarriage of justice would
                otherwise result.” Syllabus Point 2, State v. Hatala, 176 W. Va.
                435, 345 S.E.2d 310 (1986).’ Syl. Pt. 4, State v. Grubbs, 178
                W. Va. 811, 364 S.E.2d 824 (1987).”

Syl. Pt. 3, State ex rel. Games-Neely v. Yoder, 237 W. Va. 301, 787 S.E.2d 572 (2016)

(footnote added). It is well established in this Court’s jurisprudence that “‘[t]o trigger

application of the ‘plain error’ doctrine, there must be (1) an error; (2) that is plain; (3) that

affects substantial rights; and (4) seriously affects the fairness, integrity, or public

reputation of the judicial proceeding.’ Syl. Pt. 7, State v. Miller, 194 W. Va. 3, 459 S.E.2d

114 (1995).” Syl. Pt. 4, Games-Neely, 237 W. Va. at 302, 787 S.E.2d at 573.



                                        III. Discussion




       7
           Rule 30 provides, in relevant part, that

                [n]o party may assign as error the giving or the refusal to give
                an instruction or the giving of any portion of the charge unless
                that party objects thereto before the arguments to the jury are
                begun, stating distinctly the matter to which that party objects
                and the grounds of the objection[.]
       8
         Subsection (b) of Rule 52(b) provides: “Plain error. -- Plain errors or defects
affecting substantial rights may be noticed although they were not brought to the attention
of the court.”
                                                7
             We first address Petitioner’s contention that the circuit court erred in giving

State’s Instruction No. 6, which provided:

                    The Court instructs the jury that evidence of flight by
              the defendant is competent, along with other facts and
              circumstances on the defendant’s guilt, but the jury should
              consider any evidence of flight with caution since such
              evidence has only a slight tendency to prove guilt.

                      The jury is further instructed that the farther away the
              flight is from the time of the alleged commission of the offense
              the less weight it will be entitled to, and the circumstances
              should be cautiously considered since flight may be attributed
              to a number of reasons other than consciousness of guilt.

In his brief, Petitioner states that he “objected to the flight instruction because the

indictment charged fleeing.” A review of the record indicates that this statement, while

correct, is somewhat misleading in its brevity. The colloquy which took place during the

charge conference demonstrates that counsel’s objection to the instruction fell short of the

standard established in Rule 30 of the West Virginia Rules of Criminal Procedure, see

supra note 5. Further, the colloquy clearly demonstrates that the instruction related to

Petitioner’s flight on foot after he abandoned the vehicle, not his madcap journey across

and through highways, roads, ravines, yards and fences.

                     THE COURT: State’s 6?

                     MR. JONES: I would object to State’s 6, Your Honor.
              I don’t know that that’s a necessary instruction in this case.

                     THE COURT: Mr. Houchin?

                    MR. HOUCHIN: I mean, the State thinks it’s an
              appropriate instruction given the evidence that was presented,
              but. The officer testified he identified the defendant as the


                                             8
            individual in the truck and when he got to the truck, the
            individual had left the truck.

                    THE COURT: It’ll be given. Yes, sir?

                    MR. JONES: I was just going to say that talking – there
            was no notice or hearing that he intended to use that evidence
            of flight after the fact.
                    THE COURT: There was no request made for an in
            camera hearing from either the State or the defendant in this
            case, so we didn’t conduct one.

                    MR. JONES: Correct.

                    THE COURT: Yeah. There was no request made.

                   MR. JONES: Well, I mean, I guess my issue is just the
            instruction – I mean, the charge is fleeing. And while there
            was testimony that there was –

                    MR. HOUCHIN: The State will just move to withdraw
            the instruction. I don’t want to overburden the jurors anyway.

                   THE COURT: Well, I don’t know that it’s something
            that can be withdrawn. I think it’s something that should be
            given. It’s a defendant’s instruction, really.

                   MR. HOUCHIN: Yeah. I mean I just submitted it on
            behalf of the State to try to be thorough, but I’m certainly not
            in a position to advocate for it. The State doesn’t really care.

                   THE COURT: Well, you may care if the Supreme
            Court looks at it and says it should’ve been given. The Court
            will give that instruction.

(Emphasis added.)



            On appeal, Petitioner makes a far more comprehensive argument than he

made during the colloquy, which argument consisted of four words: “the charge is


                                           9
fleeing.” 9 First, Petitioner contends that the charge against him, which he designates

simply as “flight,” encompassed both his vehicular flight and his subsequent escape by

foot. We may quickly dispose of this argument with a review of the statute under which

Petitioner was indicted, West Virginia Code § 61-5-17(f), which provides:

                      A person who intentionally flees or attempts to flee in a
              vehicle from a law-enforcement officer, probation officer, or
              parole officer acting in his or her official capacity after the
              officer has given a clear visual or audible signal directing the
              person to stop, and who operates the vehicle in a manner
              showing a reckless indifference to the safety of others, is guilty
              of a felony and, upon conviction thereof, shall be fined not less
              than $1,000 nor more than $2,000 and shall be imprisoned in a
              state correctional facility not less than one nor more than five
              years.


             Under the clear and unambiguous terms of the statute, the crime charged

wasn’t simply “flight,” Petitioner’s carefully elided formulation of the offense; rather, it

was flight in a vehicle and operation of that vehicle in a manner showing reckless

indifference to the safety of others. In short, once Petitioner exited and abandoned his

vehicle, the charged crime was complete. Thereafter, Petitioner’s escape on foot was a




       9
         On appeal, Petitioner does not contend that he was entitled to a pre-trial hearing
on the issue. In this regard see State v. Criser, No. 17-0997, 2018 WL 6015835, at *4
(W. Va. Nov. 16, 2018) (memorandum decision):

              On appeal, petitioner argues that the evidence of flight should
              have been excluded because the circuit court failed to hold a
              hearing on whether the evidence was more probative than
              prejudicial. However, the record on appeal does not reveal, nor
              does petitioner claim, that he requested any such hearing either
              prior to trial or when the officers testified.
                                             10
separate act 10 which took place after the charged conduct, bringing it within the ambit of

our many cases holding that evidence of flight after the commission of a crime is admissible

as evidence of the crime. See State v. Payne, 167 W. Va. 252, 265 & n.2, 280 S.E.2d 72,

79-80 & n.2 (1981) (“That evidence of flight is admissible upon a criminal trial is an almost

universal rule.”) (collecting numerous cases from federal and state jurisdictions).



             Next, Petitioner argues that the instruction was an impermissible comment on

the evidence, specifically, that the instruction “told the jury that the latter stage of

Petitioner’s flight could be used as evidence of his guilty conscious [sic] regarding the

earlier stage of his flight.” Again, this argument ignores the substance of the charge against

Petitioner, which was flight in a vehicle from a law enforcement officer. As before, once

Petitioner had exited and abandoned the vehicle, the charged crime was complete;

therefore, evidence of his escape on foot after commission of the crime was properly used

as evidence of the crime, fleeing in a vehicle from law enforcement.




        In fact, Petitioner’s flight on foot could have been charged as a separate offense
       10

under West Virginia Code § 61-5-17(d) (2014), which provided, in relevant part, that

              [a] person who intentionally flees or attempts to flee by any
              means other than the use of a vehicle from a law-enforcement
              officer, probation officer or parole officer acting in his or her
              official capacity who is attempting to make a lawful arrest of
              the person, and who knows or reasonably believes that the
              officer is attempting to arrest him or her, is guilty of a
              misdemeanor[.]

In this regard, we note that the Legislature’s subsequent amendments to subsection (d),
Acts 2019, c. 73, effective June 7, 2019, are not material to the instant case.
                                             11
             Additionally, Petitioner argues that other jurisdictions have held that “[w]hen

the basis of a crime with which a person is charged is flight . . . the prejudice of the trial

court’s pointing out evidence of flight is obvious[,]” citing State v. Girard, 578 P.2d 414,

417-18 (Ore. 1978) and Graves v. Commonwealth, 780 S.E.2d 904, 908 (Va. 2016). Both

of these cases are easily distinguishable from the case at bar. The charge in Girard was

escape from a law enforcement officer, and therefore every step of the defendant’s

attempted escape – from running out the door to climbing out the window to heading down

the street – was part and parcel of the escape. Similarly, the charge in Graves was eluding

a law enforcement officer, and every step of the defendant’s attempt to avoid capture – he

led the officer on a high speed chase until he was finally pulled over and arrested – was,

again, part and parcel of the attempt to elude. In contrast, here the charge was flight in a

vehicle, a crime that was complete when Petitioner abandoned his truck and fled on foot.

Petitioner cites no other authority from any jurisdiction that supports his position on facts

similar to those in the case at bar, and our research has disclosed none.



             Finally, Petitioner argues that giving a flight instruction in this case was

reversible error because the instruction failed to specifically state that it concerned

Petitioner’s flight on foot, not his earlier flight in a vehicle. We disagree. During the

charge conference, it was clear that all parties understood the instruction to refer to what

defense counsel termed “evidence of flight after the fact.” Trooper Jones’ testimony (as

noted previously, the only evidence at trial) clearly delineated between Petitioner’s conduct

                                             12
in leading the officer on a dangerous, high-speed chase, and his subsequent conduct in

abandoning his vehicle and fleeing on foot. Under the facts and circumstances of this case,

which we consider in the light most favorable to the prosecution, 11 the jury could not have

been misled as to the meaning of the circuit court’s flight instruction.



              In summary, we find that the instruction was a correct statement of long-

established law and was properly given under the facts and circumstances of this case.

Accordingly, there was no error.



             Petitioner’s second argument on appeal is that “[t]he trial court denied

Petitioner’s motion to instruct the jury on fleeing in a vehicle as a lesser included offense.”

Petitioner did not indicate where in the Appendix Record this alleged motion could be

found, as required by Rule 10(c)(7) of the West Virginia Rules of Appellate Procedure, 12

thereby asking this Court to undertake the task of hunting for truffles, in the oft-cited

language of State v. Honaker, 193 W. Va. 51, 454 S.E.2d 96 (1994). 13 Our review of the




       11
         See, e.g., Syl. Pt. 3, in part, State v. Bradford, 199 W. Va. 338, 484 S.E.2d 221
(1997) (“where a conviction results, the evidence and any reasonable inferences are
considered in the light most favorable to the prosecution.”).
       12
         Rule 10(c)(7) provides, in relevant part, that “[t]he argument must contain
appropriate and specific citations to the record on appeal, including citations that pinpoint
when and how the issues in the assignments of error were presented to the lower tribunal.”

       13
         “[C]ounsel must observe the admonition of the Fourth Circuit that ‘[j]udges are
not like pigs, hunting for truffles buried in briefs’ [or somewhere in the lower court’s
                                              13
record indicates that contrary to the representation made in Petitioner’s brief, there was no

motion, written or oral, asking the circuit court to give an instruction on a lesser included

offense; and indeed, there was no such instruction offered by Petitioner.



             The entirety of the discussion on this issue came at the conclusion of the

charge conference.

                     THE COURT: Okay. Is there anything else we need to
              put on the record before we show the jury back in?

                     MR. HOUCHIN: I don’t think so, Judge.

                      THE COURT: You can talk to your lawyer. Is there a
              lesser included offense?

                     MR. HOUCHIN: I don’t believe there could – I mean,
              you might be able to fashion one if there was some other kind
              of evidence offered, Judge. I don’t know of any lesser included
              with the evidence that was offered that could be given.

                     THE COURT: Mr. Jones?

                     MR. JONES: I mean it’s just a – would be a regular
              fleeing without reckless indifference to others.

                      THE COURT: There would be a lesser included if there
              was a factual basis for it, but there’s no factual basis for a lesser
              included based upon the evidence that’s presented to the Court,
              so the Court’s not giving any type of lesser included instruction
              in this case.




files]…. We would in general admonish all counsel that they, as officers of this Court, have
a duty to uphold faithfully the rules of this Court.” Honaker, 193 W. Va. at 56 n. 4, 454
S.E.2d at 101 n. 4 (quoting Teague v. Bakker, 35 F.3d 978, 985 n. 5 (4th Cir. 1994)).
                                               14
               Reviewing this brief colloquy, it is clear to this Court that the circuit court

raised the issue of a lesser included offense sua sponte. Petitioner did not make a motion,

did not offer an instruction, did not offer any statutory citation for a lesser included

offense, 14 made only the vaguest of replies to the court’s query about a lesser included

offense instruction, did not object to the court’s determination that no instruction would be

given to the jury, and did not raise the issue in his post-trial motion to set aside the verdict

or, in the alternative, grant a new trial. Accordingly, we can reach this issue on appeal only

if we find that the failure to instruct on a lesser included offense was plain error, which in

turn requires us to determine whether there was “‘(1) an error; (2) that is plain; (3) that

affects substantial rights; and (4) seriously affects the fairness, integrity, or public

reputation of the judicial proceeding.’” Games-Neely, 237 W. Va. at 302, 787 S.E.2d at

573, Syl. Pt. 4, in part.



              We begin by determining whether there is, in fact, a lesser included offense

to the offense charged in West Virginia Code § 61-5-17(f). In this regard, it is well

established in our law that,

               [t]he test of determining whether a particular offense is a lesser
               included offense is that the lesser offense must be such that it
               is impossible to commit the greater offense without first having
               committed the lesser offense. An offense is not a lesser
               included offense if it requires the inclusion of an element not
               required in the greater offense.



       14
          In his brief on appeal, Petitioner alleges that the lesser included offense would be
that set forth in West Virginia Code § 61-5-17(e). See text infra.
                                              15
Syl. Pt. 5, State v. Bland, 239 W. Va. 463, 801 S.E.2d 478 (2017) (citing Syl. Pt. 1, State

v. Louk, 169 W. Va. 24, 285 S.E.2d 432 (1981), overruled on other grounds by State v.

Jenkins, 191 W. Va. 87, 443 S.E.2d 244 (1994), and Syl. Pt. 4, State v. Wilkerson, 230 W.

Va. 366, 738 S.E.2d 32 (2013)). Put another way, “all the legal ingredients of the corpus

delicti of the lesser offense must be included in the elements of the greater offense.” Bland,

239 W. Va. at 468, 801 S.E.2d at 483 (citing Syl. Pt. 5, State v. Vance, 168 W. Va. 666,

285 S.E.2d 437 (1981)).



             With this standard in mind, we examine West Virginia Code § 61-5-17(e),

which provides:

              A person who intentionally flees or attempts to flee in a vehicle
              from a law enforcement officer, probation officer, or parole
              officer acting in his or her official capacity after the officer has
              given a clear visual or audible signal directing the person to
              stop is guilty of a misdemeanor and, upon conviction thereof,
              shall be fined not less than $500 nor more than $1,000 and shall
              be confined in jail not more than one year.

It requires no complex exegesis to determine that here, “it is impossible to commit the

greater offense without first having committed the lesser offense,” Bland, 239 W. Va. at

464, 801 S.E.2d at 480, Syl. Pt. 4; see also Wilkerson, 230 W. Va. at 738 S.E.3d at 369

(“The first inquiry is a legal one having to do with whether the lesser offense is by virtue

of its legal elements or definition included in the greater offense.”). The language of West

Virginia Code § 61-5-17(e) describing the offense of flight from law enforcement in a

vehicle, is exactly the same as the language of West Virginia Code § 61-5-17(f) describing

the first element of the offense of flight from law enforcement in a vehicle while operating

                                              16
said vehicle in a manner showing reckless indifference to the safety of others. Therefore,

we hold that the misdemeanor offense set forth in West Virginia Code § 61-5-17(e) (2014)

is a lesser included offense of the felony offense set forth in West Virginia Code § 61-5-

17(f) (2014).



                Having established that there is a lesser included offense to the crime set forth

in West Virginia Code § 61-5-17(f), we must now determine whether the circuit court’s

failure to give a lesser included offense instruction to the jury was error. The circuit court

based its decision, albeit tacitly, on the principle set forth in syllabus point two of State v.

Neider, 170 W. Va. 662, 295 S.E.2d 902 (1982), wherein this Court held that “[w]here

there is no evidentiary dispute or insufficiency on the elements of the greater offense which

are different from the elements of the lesser included offense, then the defendant is not

entitled to a lesser included offense instruction.” Id. at 663, 295 S.E.3d at 903. In this

regard, the circuit court’s remarks to counsel indicate that the court considered the evidence

of reckless disregard for the safety of others to be undisputed.



                A review of Trooper Jones’ testimony reveals that the court’s assessment was

not accurate. The trooper testified, and the dash camera video showed, that almost

immediately after the chase began, Petitioner exited I-79 and thereafter proceeded on

secondary roads and streets having minimal traffic; that at some point he used a turn signal;

and that he did manage to avoid what appeared to be an imminent collision with a street

sweeper. Further, the trooper testified that the chase would have been called off if the

                                                17
conditions existing at the time – traffic, weather, and/or dangerous road conditions –

presented more than minimal danger to Petitioner, Trooper Jones, or the public. This

evidence, albeit not strong, supported Petitioner’s defense and his trial strategy, which was

to admit the flight but deny that he acted with reckless indifference to the safety of others.

We therefore conclude that under the facts and circumstances of this case, the circuit

court’s refusal to give a lesser included offense instruction was error. See, e.g., State v.

Stalnaker, 167 W. Va. 225, 227, 279 S.E.2d 416, 417 (1981) (holding that “a trial court

must give an instruction for a lesser included offense when evidence has been produced to

support such verdict.”).



              Notwithstanding the above, it will be recalled that we are reviewing this issue

under a plain error standard, which requires not only that there is (1) an error, (2) that is

plain, but also that the error (3) affects substantial rights, and (4) seriously affects the

fairness, integrity, or public reputation of the judicial proceeding. Games-Neely, 237 W.

Va. at 302, 787 S.E.2d at 573, Syl. Pt. 4, in part. In this case, the circuit court’s failure to

instruct on the lesser included offense fails both of the final two prongs of the test. First,

defense counsel was not prevented from effectively presenting Petitioner’s defense,

beginning with his opening statement, continuing with his effective cross examination of

Trooper Jones, and concluding with his closing argument. See Bell, 211 W. Va. at 311,

565 S.E.2d at 433; Derr, 192 W. Va. at 168, 452 S.E.2d at 734. By the time the jury had

retired to deliberate, the panel necessarily understood the view of the evidence put forward

by counsel: that Petitioner had been foolish and stupid but had not evidenced reckless

                                              18
indifference to the safety of others – only to himself. Second, the very fact that Petitioner

did not offer a lesser included offense instruction at trial, and did not even mention this

issue in his post-trial motions, supports a conclusion that the supposed prejudice to

Petitioner from the omission of the instruction is solely a creation of appellate counsel,

attempting to breathe life into a long-dead horse. Third, and most significantly, the

evidence against Petitioner on all elements of the offense, including the element of reckless

indifference, was overwhelming. In light of Trooper Jones’ testimony, supported by the

dash camera video of the entire wild chase from Harrison County to Taylor County and

back to Harrison County, this Court has no trouble in finding that the circuit court’s error

would not have swayed the verdict and was therefore harmless beyond a reasonable doubt.

See, e.g., State v. Reed, 218 W. Va. 586, 590, 625 S.E.2d 348, 352 (2005) (“[o]ur cases

consistently have held that nonconstitutional errors are harmless unless the reviewing court

has grave doubt as to whether the [error] substantially swayed the verdict.”).




              In summary, we conclude that the circuit court’s refusal to instruct the jury

on a lesser included offense was error; however, the error did not in any way affect

Petitioner’s substantial rights or seriously affect the fairness, integrity, or public reputation

of the judicial proceeding, and was therefore not reversible error under the applicable

standard of review.




                                               19
                                  IV. Conclusion

      For the foregoing reasons, the judgment of the Circuit Court of Harrison County,

West Virginia, is affirmed.



                                                                            Affirmed.




                                         20